UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-4127


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADRIAN OLUYEMI WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00386-CCB-2)


Submitted:   March 22, 2010                 Decided:    April 15, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Baltimore, Maryland, Joanna
Silver, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant.      Rod J.
Rosenstein, United States Attorney, James G. Warwick, Assistant
United States Attorney, Brian Murray, Legal Intern, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adrian      Oluyemi     Wright      appeals       his      convictions       for

conspiracy to import one hundred grams or more of heroin, 21

U.S.C. §§ 960(a)(1) and 963, and conspiracy to distribute and to

possess with intent to distribute one hundred grams or more of

heroin, id. §§ 841(a)(1) and 846.             Finding no error, we affirm.



                                          I

      In late July 2008, DEA Agent Lawrence Baumeister learned

that police officers in New Delhi, India had intercepted a DHL

package containing approximately 400 grams of heroin destined

for   Baltimore,    Maryland.       Castor       George       was   listed   as    the

addressee on the package, with an address of 621 Cator Avenue,

Baltimore, Maryland (the Townhouse).

      In coordination with the Indian authorities, DEA agents in

India took the package to the airport in New Delhi and placed it

on a plane bound for Newark, New Jersey.                 The package arrived in

Newark on July 29 and was transported to Baltimore by Agent

Baumeister.

      On   July     30,     2008,   DEA       Agent     Alfred      Cooke    set   up

surveillance near the Townhouse in preparation for a planned

controlled delivery of the package.                   During this surveillance,

Agent Cooke observed a 2001 BMW arriving at the Townhouse.                         The

sole occupant of the vehicle entered the Townhouse and, a short

                                       - 2 -
time later, exited it, carrying a black bag and wearing a latex

glove on one hand.             A license plate check was run around this

time, and the check revealed that the vehicle was registered to

Wright.           Later     that     day,        Agent    Cooke       reviewed      Wright’s

Department of Motor Vehicle (DMV) photograph and indentified him

as the individual he saw entering and exiting the Townhouse.

       A    short    time    later,       several       more    DEA   agents,      including

Agent Baumeister, joined Agent Cooke near the Townhouse in order

to assist monitoring the controlled delivery.                             Once the entire

surveillance team was in place, a controlled delivery of the

package was attempted by a DEA agent posing as a DHL employee.

Upon arriving at the door, the agent noticed a handwritten note

taped to the door, instructing the delivery person to leave the

package      at     the     door.         Instead,       the     agent     left    his   own

handwritten note, instructing Castor George to contact DHL at a

particular number to arrange a delivery time.                            The phone number

provided actually was the phone number of a DEA agent, Agent

Robert Hladun.

       On    the    morning     of    July        31,    2008,    Wright,     identifying

himself as Castor George, left two messages on Agent Hladun’s

voicemail,        instructing       DHL     to    leave    the     package    inside     the

unlocked front door of the Townhouse.                      Eventually, Wright spoke

with   Agent       Hladun    several      times     that       morning.      In    the   last

conversation,        Agent    Hladun       was    informed       that     Castor    George’s

                                            - 3 -
neighbor, “Javier,” was going to be able to receive the package.

(J.A. 42).

     That afternoon, Agent Jeffrey Hostelley set up surveillance

at the Townhouse.             During the surveillance, he observed both

Wright and Jonathan Grullon down the street from the Townhouse.

Wright repeatedly approached Agent Hostelley’s surveillance van,

which   was      about     150    feet    from     the     Townhouse,          circling    it

approximately four times and looking closely at the interior of

the van.         On one occasion, Wright made hand gestures in an

attempt to determine if anyone was inside.

     Approximately          an     hour    after     Agent         Hostelley       set     up

surveillance, additional DEA agents arrived to assist.                             Although

Agents Cooke and Baumeister were not at the scene, Agent Brendan

O’Meara,      who    was    present,      was     aware     that    Agent        Cooke    had

indentified      Wright     as    the    person    who     entered       and    exited    the

Townhouse on July 30.             At this point in time, all the agents,

save the agent responsible for delivering the package, were in

constant radio communication with one another.

     An undercover DEA agent posing as a DHL employee went to

the Townhouse to attempt delivery.                   After no one answered the

door, he returned to the delivery truck.                         Grullon then ran up

the street to meet the agent near the truck.                       Grullon identified

himself     as      Javier,      signed    for     the     package,        and     accepted

delivery.        Grullon      carried     the     parcel    to     the    Townhouse       and

                                          - 4 -
entered it with the use of a key.                 He left the Townhouse shortly

thereafter without the parcel.                Grullon walked down the street

and    met   up    with    Wright.        After   a   brief     conversation,       they

entered a red sport utility vehicle (SUV).

       While Wright and Grullon were conversing, the DEA agents

were    discussing        whether    to    effectuate    a    stop.         The   agents

decided to effectuate a stop and this was done by Agent Thomas

Martin, after he pulled his vehicle, in which Agent O’Meara was

a passenger, in front of the parked red SUV.

       Grullon was in the driver’s seat and Wright was seated in

the    front   passenger      seat    as    Agent     O’Meara    and   other      agents

approached the SUV.            Agent O’Meara asked Grullon what he was

doing in the area.            Grullon stated that he was just driving

through      the   neighborhood      and    had    stopped    at   the      convenience

store located across the street to purchase a drink, which was

inconsistent        with     the     agents’      observations         of    Grullon’s

activities.        When asked if he had been anywhere else in the

area, Grullon stated that he had only gone to the store and no

other place.         Both Grullon and Wright were then arrested and

handcuffed.

       Incident to their arrests, both men were searched.                         A set

of keys and $860 were recovered from Wright.                     One of those keys

fit the door to the Townhouse.                 A cellular phone was found on

Grullon.       Another cellular phone was near the console of the

                                          - 5 -
vehicle and two more were on the floor of the front passenger

compartment where Wright had been seated.                     One of these cell

phones was used to call Agent Hladun.

     On August 13, 2008, a grand jury sitting in the District of

Maryland     indicted       Wright    and       Grullon,    charging    them   with

conspiracy to import one hundred grams or more of heroin, 21

U.S.C. §§ 960(a)(1) and 963, and conspiracy to distribute and to

possess with intent to distribute one hundred grams or more of

heroin, id. §§ 841(a)(1) and 846.                 On September 5, 2008, Wright

moved to suppress certain physical evidence and statements.                     The

district court granted suppression of the statements but denied

suppression     of    the    physical       evidence       after   an   evidentiary

hearing which concluded on October 16, 2008.

     Before the start of Wright’s jury trial, Grullon pleaded

guilty to the charge of conspiracy to import heroin.                      Following

his trial, Wright was convicted of both charges.                   On January 23,

2009,   he    was    sentenced       to   concurrent       terms   of   92   months’

imprisonment on each count.           He noted a timely appeal.



                                           II

                                            A

     We review the district court’s factual findings underlying

the denial of a motion to suppress for clear error, and its

legal determinations de novo.               United States v. Perry, 560 F.3d

                                          - 6 -
246, 251 (4th Cir.), cert. denied, 130 S. Ct. 177 (2009).                       When

a suppression motion has been denied, we view the evidence in

the light most favorable to the government.                      United States v.

Neely, 564 F.3d 346, 349 (4th Cir. 2009).

     A    warrantless     arrest    is     constitutionally       permissible    if

there is probable cause for the arresting officers to believe

that a felony is being or has been committed by the arrested

individual.      United States v. McCraw, 920 F.2d 224, 227 (4th

Cir. 1990).      Probable cause to arrest exists if the facts and

circumstances within the arresting officers’ knowledge at the

moment the arrest is made would be sufficient for a prudent man

to believe that the defendant had committed an offense.                     United

States v. Dorlouis, 107 F.3d 248, 255 (4th Cir. 1997). “While

probable cause requires more than bare suspicion, it requires

less than that evidence necessary to convict.”                   United States v.

Gray,    137   F.3d   765,   769   (4th     Cir.   1998)    (internal    quotation

marks     omitted).       Even     “[s]eemingly      innocent      activity”    can

provide    the   basis   for     probable    cause   when    considered    in   the

context of the surrounding circumstances.                  Taylor v. Waters, 81

F.3d 429, 434 (4th Cir. 1996).

     Moreover,        probable     cause    can    rest     on    the   collective

knowledge of the officers involved in an operation rather than

solely on that of the officer who makes the arrest.                        United

States v. Pitt, 382 F.2d 322, 324 (4th Cir. 1967).                      Under the

                                      - 7 -
collective       knowledge        doctrine,     law     enforcement      officers

cooperating in an investigation are entitled to rely upon each

other’s knowledge of facts when forming the conclusion that a

suspect has committed or is committing a crime.                        See United

States   v.    Wells,     98   F.3d   808,     810    (4th   Cir.    1996)   (“And,

although the agent who actually seized the weapon pursuant to

the supervising agent’s instructions had no personal knowledge

that Wells was a convicted felon, it is sufficient that the

agents collectively had probable cause to believe the weapon was

evidence of a crime at the time of the seizure.”).

     The      district    court     concluded    that    the   DEA    agents   had

probable cause to arrest Wright on July 31, 2008, based on the

collective knowledge known to the agents.                In so concluding, the

district court stated:

     I think what happens at that point, again, with the
     collective knowledge of law enforcement, and Mr.
     Wright’s previous entry into 621 Cator, Mr. Grullon’s
     entry with the actual package, the circumstance of
     those phone calls having been made, and it’s obviously
     not a coincidence that somebody named Javier in fact
     is the one that shows up and signs for that package, I
     think that at the time the car is stopped,      . . .
     there is indeed probable cause.

(J.A. 193).

     Wright’s main challenge to the district court’s decision

concerns what information was within the collective knowledge of

the DEA agents.          None of the agents present near the Townhouse

on July 31 had ever seen a photo of Wright prior to that date.

                                       - 8 -
Given this fact, Wright posits that the district court could not

rely on Wright’s entry into the Townhouse on July 30 in its

probable cause determination, and without the link between his

presence on July 30 and July 31, there simply was no probable

cause to arrest. *

     We   need     not      decide   whether      the    evidence     positively

indentifying     Wright     as   present    at   the    Townhouse    on    July   30

properly can be considered as part of the pool of collective

knowledge justifying his arrest on July 31 because, even without

the information indentifying Wright, the information within the

collective knowledge of the DEA agents on July 31 unquestionably

justified the arrest.

     The DEA agents at the scene on July 31 knew that a DHL

package with a substantial amount of heroin was mailed in India,

with the intended destination being the Townhouse.                    The agents

also knew that the previous delivery attempt failed, and that an

individual   was     seen    entering      the   Townhouse   on     July   30     and

exiting a short time later wearing a latex glove.                     The agents

also knew, based on the phone messages and conversations, that


     *
       Wright also posits that Agent Hostelley’s observations
concerning his counter-surveillance activities on July 31 were
not communicated to the other DEA agents.        However, this
position is in direct contravention to the testimony of Agent
O’Meara, which we are bound to accept under the standard of
review governing here.



                                     - 9 -
Castor George was not keen on being present when the package

arrived for delivery.

       At the time of the delivery on July 31, Wright was in the

vicinity       of   the    Townhouse,     and    engaged   in    highly      suspicious

activity.       He circled Agent Hostelley’s surveillance van in an

attempt to determine if it was empty, and he waited down the

block from the Townhouse so that he could monitor the delivery.

Immediately after he took delivery of the package, Grullon met

up with Wright and had a short discussion with him before they

both    entered     the     red    SUV.    Grullon’s    deceptive       responses    to

Agent     O’Meara’s         questions      further      supports        the     agents’

conclusion that probable cause to arrest both individuals was

present.       In short, we harbor no doubt that, at the moment of

Wright’s arrest, a prudent man would believe that Wright was

involved in a heroin importation conspiracy.                     Dorlouis, 107 F.3d

at 255.

                                            B

       In his reply brief, Wright argues that the search of the

red SUV contravenes the Supreme Court’s decision in Arizona v.

Gant, 129 S. Ct. 1710 (2009).                   In Gant, the Court held that a

search    of    a   vehicle’s       passenger      compartment       incident   to   the

arrest of a recent occupant is lawful only “when the arrestee is

unsecured       and       within    reaching       distance     of     the    passenger

compartment at the time of the search” or “when it is reasonable

                                          - 10 -
to believe evidence relevant to the crime of arrest might be

found in the vehicle.”        Id. at 1719.   (internal quotation marks

omitted).

     Our prudential doctrines require that a claim be raised in

a party’s opening brief.        Failure to do so waives consideration

of the claim.     See Yousefi v. INS, 260 F.3d 318, 326 (4th Cir.

2001) (declining to consider claim raised for the first time in

reply brief); Hunt v. Nuth, 57 F.3d 1327, 1338 (4th Cir. 1995)

(same); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th

Cir. 1999) (holding that failure to raise a specific issue in

the opening brief constitutes abandonment of the issue under

Fed. R. App. P. 28(a)(9)(A), requiring that the argument section

of   the    opening   brief    contain   contentions,   reasoning,   and

authority); see also United States v. Jones, 308 F.3d 425, 427

n.1 (4th Cir. 2002) (finding Apprendi v. New Jersey, 530 U.S.

466 (2000) argument raised for the first time in a Fed. R. App.

P. 28(j) filing was waived).       We therefore find that Wright has

waived review of his Gant argument.

     In any event, even if Wright’s Gant argument were properly

before us, we would reject it, as it was reasonable for the DEA

agents to believe that evidence relevant to Wright’s involvement

in a heroin conspiracy might be found in the red SUV.           Because

the agents could have reasonably believed that evidence relating

to Wight’s involvement in a heroin conspiracy might be located

                                  - 11 -
in   the   passenger   compartment    of   the   vehicle,   Wright’s   Gant

argument fails on the merits.        Gant, 129 S. Ct. at 1719 (noting

that drug offenses are the type of offense for which it may be

reasonable to believe that evidence relating to the crime might

be located in the vehicle).



                                     III

      For the reasons stated herein, the judgment of the district

court is affirmed.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and oral argument would not aid the decisional process.



                                                                 AFFIRMED




                                - 12 -